EXHIBIT 4.7 CHINA XD PLASTICS COMPANY LIMITED Issuer AND [TRUSTEE] Trustee INDENTURE Dated as of [·], 20[·] Subordinated Debt Securities TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.01 Definitions of Terms. 1 ARTICLE 2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 4 Section 2.01 Designation and Terms of Securities. 4 Section 2.02 Form of Securities and Trustee’s Certificate. 6 Section 2.03 Denominations: Provisions for Payment. 7 Section 2.04 Execution and Authentication. 8 Section 2.05 Registration of Transfer and Exchange. 8 Section 2.06 Temporary Securities. 9 Section 2.07 Mutilated, Destroyed, Lost or Stolen Securities. 10 Section 2.08 Cancellation. 10 Section 2.09 Benefits of Indenture. 11 Section 2.10 Authenticating Agent. 11 Section 2.11 Global Securities. 11 ARTICLE 3 REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 12 Section 3.01 Redemption. 12 Section 3.02 Notice of Redemption. 12 Section 3.03 Payment Upon Redemption. 13 Section 3.04 Sinking Fund. 14 Section 3.05 Satisfaction of Sinking Fund Payments with Securities. 14 Section 3.06 Redemption of Securities for Sinking Fund. 14 ARTICLE 4 COVENANTS 15 Section 4.01 Payment of Principal, Premium and Interest. 15 Section 4.02 Maintenance of Office or Agency. 15 Section 4.03 Paying Agents. 15 Section 4.04 Appointment to Fill Vacancy in Office of Trustee. 16 Section 4.05 Compliance with Consolidation Provisions. 16 ARTICLE 5 SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 16 Section 5.01 Company to Furnish Trustee Names and Addresses of Securityholders. 16 Section 5.02 Preservation Of Information; Communications With Securityholders. 17 Section 5.03 Reports by the Company. 17 Section 5.04 Reports by the Trustee. 17 ARTICLE 6 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 17 Section 6.01 Events of
